Exhibit 10.1

 

[g212011ks01i001.jpg]

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”), dated June 25, 2015, is
between ONCOSEC MEDICAL INCORPORATED (the “Company”) and RICHARD B. SLANSKY
(“Executive”).

 

I.                                        POSITION AND RESPONSIBILITIES

 

A.                                    Position.  Executive is employed by the
Company to render services to the Company in the position of Chief Financial
Officer (CFO) beginning on July 6, 2015.  Executive shall perform such duties
and responsibilities as are normally related to such position in accordance with
the standards of the industry and any additional duties now or hereafter
assigned to Executive by the Company. Executive shall abide by the rules,
regulations, and practices as adopted or modified from time to time in the
Company’s sole discretion.

 

B.                                    Other Activities.  Except upon the prior
written consent of the Company, Executive will not, during the term of this
Agreement, (i) accept any other employment, or (ii) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) in either case that might interfere with Executive’s duties and
responsibilities hereunder or create a conflict of interest with the Company;
provided, however, that Executive’s service as a director of Hypnoz Therapeutic
Devices, Inc., Matterhorn Shoppes, Inc. and Parabilis Space Technologies, Inc.
with the duties and commitment that Executive has disclosed to the Company in
writing prior to the date of this Agreement shall not require the prior written
consent of the Company.  For purposes of clarity, any expansion of Executive’s
duties or commitment at the three companies specified in the preceding sentence
or any additional Board service by Executive shall require the prior written
consent of the Company.

 

C.                                    No Conflict.  Executive represents and
warrants that Executive’s execution of this Agreement, employment with the
Company, and the performance of Executive’s proposed duties under this Agreement
shall not violate any obligations Executive may have to any other employer,
person or entity, including any obligations with respect to proprietary or
confidential information of any other person or entity.

 

II.                                   COMPENSATION AND BENEFITS

 

A.                                    Base Salary.  In consideration of the
services to be rendered under this Agreement, the Company shall pay Executive a
salary at the rate of Two Hundred Eighty Thousand Dollars ($280,000) per year
(“Base Salary”). The Base Salary shall be paid in accordance with the Company’s
regularly established payroll practice.  Executive’s Base Salary will be
reviewed from time to time in accordance with the established procedures of the
Company for adjusting salaries for similarly situated employees and may be
adjusted in the sole discretion of the Company.

 

B.                                    Discretionary Bonus.  The Company will,
within 90 days of the end of each calendar year, determine the annual bonus (the
“Discretionary Bonus”), if any, payable to the Executive for that calendar year,
based in part on the Executive’s achievement of milestones agreed to by the
Board or the Compensation Committee of the Board.  The Executive will be
entitled to a prorated Discretionary Bonus, as defined herein, for his first
year of service.  Within

 

 

9810 Summers Ridge Road | Suite 110 | San Diego, CA | 92121

 

 

p | 858.662.6732 f | 858.430.3832 w | www.OncoSec.com

 

 

--------------------------------------------------------------------------------


 

sixty (60) days of the beginning of each calendar year, the Board or the
Compensation Committee of the Board and the Executive shall agree to the
Executive’s milestones and the amount of bonus, potentially payable if one or
more milestones are achieved.  The Company may determine the amount of the
Discretionary Bonus in its sole discretion and based upon its best business
judgment it may pay the Discretionary Bonus in cash, shares of the Company or
stock options of the Company, or any combination thereof, and it may pay the
Discretionary Bonus in a lump sum within 90 days of the end of the calendar year
for which the Discretionary Bonus was earned, but in no event later than
March 15th.  The Executive must be employed on the last day of each fiscal year
in order to be eligible to receive a Discretionary Bonus for that fiscal year;
provided, however, that if the Company terminates the Executive’s employment
without Cause prior to the last day of the relevant fiscal year, then the
Company may pay a pro rata portion of the Discretionary Bonus in a single lump
sum payment within 90 days of the end of the relevant fiscal year, but in no
event later than March 15 of the calendar year following the calendar year in
which such termination without Cause occurs and subject to the Executive’s
timely execution and subsequent non-revocation of the Company’s standard form of
release.

 

C.                                    Option Grant.  In consideration of the
Executive’s entering into this Agreement and as an inducement to join the
Company, the Executive shall be granted a stock option (the “Option”) to
purchase from the Company 150,000 shares of the Company’s common stock.  This
option shall be approved by the Company’s board of directors and issued to
Executive on Executive’s start date (or the date of approval by the Company’s
board of directors, if later) with an exercise price equal to the fair market
value of a share of the Company’s Common Stock as of such date.  Such award
shall be governed by an option award agreement between the Executive and the
Company substantially in the form attached hereto as Exhibit A (the “Option
Grant”).  Subject to terms of the Plan and the Option Grant, twenty-five percent
(25%) of the Options shall vest on the expiration of the Probationary Period (as
defined below) and one thirty-third (1/33th) of the remaining seventy-five
percent (75%) of the Options shall vest on each monthly anniversary of the
Probationary Period (as defined below).  In the event of any conflict or
ambiguity between this Agreement and the Plan or the Option Grant, the Plan and
the Option Grant shall govern.

 

D.                                    Benefits.  Executive shall be eligible to
participate in the benefits made generally available by the Company to
similarly-situated executives, in accordance with the benefit plans established
by the Company, and as may be amended from time to time in the Company’s sole
discretion.

 

E.                                    Expenses.  The Company shall reimburse
Executive for reasonable business expenses incurred in the performance of
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement guidelines.

 

III.                              AT-WILL EMPLOYMENT; TERMINATION BY COMPANY

 

A.                                    At-Will Termination by Company. 
Executive’s employment with the Company shall be “at-will” at all times.  The
Company may terminate Executive’s employment with the Company at any time,
without any advance notice, for any reason or no reason at all, notwithstanding
anything to the contrary contained in or arising from any statements, policies
or practices of the Company relating to the employment, discipline or
termination of its employees. Notwithstanding anything to the contrary contained
herein, the first ninety (90) days of

 

2

--------------------------------------------------------------------------------


 

Executive’s employment will be under a probationary period (the “Probationary
Period”).  During this Probationary Period, both the Company and Executive will
determine whether Executive can perform the requirements of the job you have
been assigned to.  Near the end of this Probationary Period, the Company will
assess your performance and decide whether further employment is warranted. Upon
and after any such termination, all obligations of the Company under this
Agreement shall cease, except as otherwise provided herein.

 

B.                                    Severance.  Except in situations where the
employment of Executive is terminated For Cause, By Death or By Disability (as
defined in Section IV below) or during the Probationary Period, in the event
that (i) the Company terminates Executive’s employment or (ii) Executive resigns
for Good Cause (as defined in Section V below), then (a) at such time as
Executive shall have provided services to the Company for at least six
(6) months, Executive will be entitled to payment by the Company of an amount
equal to six (6) months of Executive’s then-current Base Salary, less applicable
statutory deductions and withholdings, or (b) at such time as Executive shall
have provided services to the Company for at least twelve (12) months, Executive
will be entitled to payment by the Company of an amount equal to twelve (12)
months of Executive’s then-current Base Salary, less applicable statutory
deductions and withholdings, (“Severance”), to be paid as salary continuation
(and not as a lump sum) over the applicable period and in accordance with the
Company’s standard payroll practices.  Executive’s eligibility for the foregoing
Severance is conditioned on Executive having first signed a release agreement in
the form attached as Exhibit B.  Executive shall not be entitled to any
Severance if Executive’s employment is terminated For Cause, By Death or By
Disability (as defined in Section IV below), during the Probationary Period, if
Executive has not satisfied the length of service requirements for Severance or
if Executive’s employment is terminated by Executive (except a resignation for
Good Cause as provided in Section V.B. below).

 

IV.                               OTHER TERMINATIONS BY COMPANY

 

A.                                    Termination for Cause.  For purposes of
this Agreement, “For Cause” shall mean: (i) Executive commits a crime involving
dishonesty, breach of trust, or physical harm to any person; (ii) Executive
willfully engages in conduct that is in bad faith and materially injurious to
the Company, including but not limited to, misappropriation of trade secrets,
fraud or embezzlement; (iii) Executive commits a material breach of this
Agreement, which breach is not cured within thirty (30) days after written
notice to Executive from the Company; (iv) Executive willfully refuses to
implement or follow a reasonable and lawful policy or directive of the Company,
which breach is not cured within thirty (30) days after written notice to
Executive from the Company; or (v) Executive engages in misfeasance or
malfeasance demonstrated by a pattern of failure to perform job duties
diligently and professionally which misfeasance or malfeasance is not cured
within thirty (30) days after written notice to Executive from the Company.  The
Company may terminate Executive’s employment For Cause at any time, without any
advance notice.  The Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination, subject to any other
rights or remedies of the Company under law; and thereafter all obligations of
the Company under this Agreement shall cease.

 

B.                                    By Death.  Executive’s employment shall
terminate automatically upon Executive’s death.  The Company shall pay to
Executive’s beneficiaries or estate, as appropriate, any compensation then due
and owing.  Thereafter all obligations of the Company under this

 

3

--------------------------------------------------------------------------------


 

Agreement shall cease.  Nothing in this Section shall affect any entitlement of
Executive’s heirs or devisees to the benefits of any life insurance plan or
other applicable benefits.

 

C.                                    By Disability.  If Executive becomes
eligible for the Company’s long term disability benefits or if, in the sole
opinion of the Company, Executive is unable to carry out the responsibilities
and functions of the position held by Executive by reason of any physical or
mental impairment for more than ninety consecutive days or more than one hundred
and twenty days in any twelve-month period, then, to the extent permitted by
law, the Company may terminate Executive’s employment.  The Company shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination, and thereafter all obligations of the Company under this Agreement
shall cease.  Nothing in this Section shall affect Executive’s rights under any
disability plan in which Executive is a participant.

 

V.                                    TERMINATION BY EXECUTIVE

 

A.                                    At-Will Termination by Executive. 
Executive may terminate employment with the Company at any time for any reason
or no reason at all, upon six weeks’ advance written notice.  During such notice
period Executive shall continue to diligently perform all of Executive’s duties
hereunder.  The Company shall have the option, in its sole discretion, to make
Executive’s termination effective at any time prior to the end of such notice
period as long as the Company pays Executive all compensation to which Executive
is entitled up through the last day of the six week notice period.  Thereafter
all obligations of the Company shall cease.

 

B.                                    Good Cause.  For purposes of this
Agreement, Good Cause means any one or more of the following events, unless
Executive consents to such event in writing or by notifying the Company that
Executive will not terminate employment on the basis of such event within thirty
(30) business days thereafter:

 

(i)                                     A reduction in the amount of Executive’s
base compensation in a manner that disproportionately adversely affects
Executive, as compared to other senior Company management;

 

(ii)                                  A material and adverse change in the
Executive’s duties, authority or responsibilities with the Company relative to
the duties, authority or responsibilities in effect immediately prior to such
reduction; or

 

(iii)                               Company’s relocation of Executive’s work
site more than 30 miles from Company’s headquarters without Executive’s consent;

 

Provided, however, that in the event that any of the foregoing events is capable
of being cured, Executive shall provide written notice to the Company describing
the nature of such event and the Company shall have fifteen (15) business days
to cure such event, and following such period if the event remains uncured
Executive may resign for Good Reason and applicable Severance set forth herein
shall be paid.

 

VI.                               TERMINATION OBLIGATIONS

 

A.                                    Return of Property.  Executive agrees that
all property (including without limitation all equipment, tangible proprietary
information, documents, records, notes, contracts

 

4

--------------------------------------------------------------------------------


 

and computer-generated materials) furnished to or created or prepared by
Executive incident to Executive’s employment belongs to the Company and shall be
promptly returned to the Company upon termination of Executive’s employment.

 

B.                                    Resignation and Cooperation.  Upon
termination of Executive’s employment, Executive shall be deemed to have
resigned from all offices and directorships then held with the Company. 
Following any termination of employment, Executive shall cooperate with the
Company in the winding up of pending work on behalf of the Company and the
orderly transfer of work to other employees.  Executive shall also cooperate
with the Company in the defense of any action brought by any third party against
the Company that relates to Executive’s employment by the Company.

 

VII.                          INVENTIONS AND PROPRIETARY INFORMATION;
PROHIBITION ON THIRD PARTY INFORMATION

 

A.                                    Proprietary Information Agreement. 
Executive agrees to enter into and be bound by the terms of the Company’s
Proprietary Information and Inventions Agreement (“Proprietary Information
Agreement”).

 

B.                                    Non-Solicitation.  Executive acknowledges
that because of Executive’s position in the Company, Executive will have access
to material intellectual property and confidential information.  During the term
of Executive’s employment and for one year thereafter, in addition to
Executive’s other obligations hereunder or under the Proprietary Information
Agreement, Executive shall not, for Executive or any third party, directly or
indirectly (i) solicit, induce, recruit or encourage any person employed by the
Company to terminate his or her employment, or (ii) divert or attempt to divert
from the Company any business with any customer, client, member, business
partner or supplier about which Executive obtained confidential information
during her employment with the Company, by using the Company’s trade secrets or
by otherwise engaging in conduct that amounts to unfair competition.

 

C.                                    Non-Disclosure of Third Party
Information.  Executive represents and warrants and covenants that Executive
shall not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others at any time, including but
not limited to any proprietary information or trade secrets of any former
employer, if any; and Executive acknowledges and agrees that any violation of
this provision shall be grounds for Executive’s immediate termination and could
subject Executive to substantial civil liabilities and criminal penalties. 
Executive further specifically and expressly acknowledges that no officer or
other employee or representative of the Company has requested or instructed
Executive to disclose or use any such third party proprietary information or
trade secrets.

 

5

--------------------------------------------------------------------------------


 

VIII.                     LIABILITY COVERAGE

 

The Company agrees to maintain commercially reasonable Director’s and Officer’s
insurance as well as commercially reasonable products-work hazard liability
insurance (clinical trials insurance) covering the customary potential
liabilities of the Executive in her role as officer of the Company.  The
coverage shall address customary liabilities specifically stemming from the
Company’s involvement in running clinical trials to the extent available at a
reasonable cost.

 

IX.                              ARBITRATION

 

The Company and Executive agree that any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof shall be
settled by arbitration to be held in San Diego, California, in accordance with
the Judicial Arbitration and Mediation Service/Endispute, Inc. (“JAMS”)
rules for employment disputes then in effect (the “Rules”). The arbitrator may
grant injunctions or other relief in such dispute or controversy. The decision
of the arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The arbitrator shall award the prevailing party all
reasonable costs and attorneys’ fees incurred during any such proceeding. The
arbitrator shall apply California law to the merits of any dispute or claim. 
Executive hereby expressly consents to the personal jurisdiction of the state
and federal courts located in San Diego, California for any action or proceeding
arising from or relating to this Agreement or relating to any arbitration in
which the parties are participants. The parties may apply to any court of
competent jurisdiction for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary, without
breach of this arbitration agreement and without abridgment of the powers of the
arbitrator. EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION
WITH EXECUTIVE’S EMPLOYMENT OR TERMINATION THEREOF, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT, TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT
NOT LIMITED TO, DISCRIMINATION CLAIMS.

 

X.                                   AMENDMENTS; WAIVERS; REMEDIES

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive.  Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.  Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches.  All rights or
remedies specified for a party herein shall be cumulative and in addition to all
other rights and remedies of the party hereunder or under applicable law.

 

6

--------------------------------------------------------------------------------


 

XI.                              ASSIGNMENT; BINDING EFFECT

 

A.                                    Assignment.  The performance of Executive
is personal hereunder, and Executive agrees that Executive shall have no right
to assign and shall not assign or purport to assign any rights or obligations
under this Agreement.  This Agreement may be assigned or transferred by the
Company; and nothing in this Agreement shall prevent the consolidation, merger
or sale of the Company or a sale of any or all or substantially all of its
assets.

 

B.                                    Binding Effect.  Subject to the foregoing
restriction on assignment by Executive, this Agreement shall inure to the
benefit of and be binding upon each of the parties; the affiliates, officers,
directors, agents, successors and assigns of the Company; and the heirs,
devisees, spouses, legal representatives and successors of Executive.

 

XII.                         NOTICES

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: 
(a) by hand; (b) by email, (c) by a nationally recognized overnight courier
service; or (d) by United States first class registered or certified mail,
return receipt requested, to the principal address of the other party, as set
forth below.  The date of notice shall be deemed to be the earlier of (i) actual
receipt of notice by any permitted means, or (ii) five business days following
dispatch by overnight delivery service or the United States Mail.  Executive
shall be obligated to notify the Company in writing of any change in Executive’s
address.  Notice of change of address or email shall be effective only when done
in accordance with this Section.

 

Company’s Notice Address:

Executive’s Notice Address and Email:

 

 

OncoSec Medical Incorporated

Richard Slansky

9810 Summers Ridge Road, Suite 110

 

San Diego, CA 92121

 

United States of America

 

Email: smohanpeterson@oncosec.com

Email:

 

XIII.                    SEVERABILITY

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.  In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

XIV.                     TAXES

 

All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings (if any) and any other withholdings required by any
applicable jurisdiction or authorized by Executive.  Notwithstanding any other
provision of this Agreement whatsoever, the Company, in its sole discretion,
shall have the right to provide for the application and effects

 

7

--------------------------------------------------------------------------------


 

of Section 409A of the Code (relating to deferred compensation arrangements) and
any related administrative guidance issued by the Internal Revenue Service.  The
Company shall have the authority to delay the payment of any amounts under this
Agreement to the extent it deems necessary or appropriate to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of publicly-traded companies); in such event, the payment(s) at issue
may not be made before the date which is six (6) months after the date of
Executive’s separation from service, or, if earlier, the date of death.

 

XV.                          GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

XVI.                     INTERPRETATION

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

XVII.                OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Executive agrees that any and all of Executive’s obligations under this
agreement, including but not limited to the Proprietary Information Agreement,
shall survive the termination of employment and the termination of this
Agreement.

 

XVIII.           COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

XIX.                    AUTHORITY

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

XX.                         ENTIRE AGREEMENT

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement).  To the extent that the practices,
policies or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this

 

8

--------------------------------------------------------------------------------


 

Agreement shall control.  Any subsequent change in Executive’s duties, position,
or compensation will not affect the validity or scope of this Agreement.

 

XXI.                    EXECUTIVE ACKNOWLEDGEMENT

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

[g212011ks01i001.jpg]

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

ONCOSEC MEDICAL INCORPORATED

 

RICHARD B. SLANSKY

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

Signature

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Date

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OPTION GRANT

 

ONCOSEC MEDICAL INCORPORATED 2015 INDUCEMENT STOCK OPTION AWARD

 

NOTICE OF STOCK OPTION AWARD

 

Grantee’s Name and Address:

Richard B. Slansky

 

 

 

As an inducement material to the decision by you (the “Grantee”) to accept
employment with OncoSec Medical Incorporated, you have been granted an option to
purchase shares of Common Stock, subject to the terms and conditions of this
Notice of Stock Option Award (the “Notice”) and the Stock Option Award Agreement
(the “Option Agreement”) attached hereto, as follows.  Unless otherwise defined
herein, the terms defined in the Option Agreement shall have the same defined
meanings in this Notice.

 

Award Number

 

 

 

Date of Award

July 6, 2015

 

 

Vesting Commencement Date

October 6, 2015

 

 

Exercise Price per Share

$ (closing price as of July 6, 2015)

 

 

Total Number of Shares Subject to the Option (the “Shares”)

150,000

 

 

Total Exercise Price

$

 

 

Type of Option:

Non-Qualified Stock Option

 

 

Expiration Date:

July 6, 2025

 

 

Post-Termination Exercise Period:

Three (3) Months

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice and the Option Agreement, the Option may be exercised, in whole or
in part, in accordance with the following schedule:

 

25% of the Shares subject to the Option shall vest on the Vesting Commencement
Date, and 75% of the Shares subject to the Option shall vest ratably on each
monthly anniversary of the Vesting Commencement Date.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice and the Option Agreement.

 

1

--------------------------------------------------------------------------------


 

 

OncoSec Medical Incorporated

 

a Nevada corporation

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE OR THE OPTION AGREEMENT SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH
RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE,
NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE
COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO TERMINATE
THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

The Grantee acknowledges receipt of a copy of the Option Agreement, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Option subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Notice and the Option Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice and
the Option Agreement.  The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice and the Option
Agreement shall be resolved by the Administrator in accordance with Section 15
of the Option Agreement.  The Grantee further agrees to the venue selection in
accordance with Section 16 of the Option Agreement.  The Grantee further agrees
to notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated:

 

 

Signed:

 

 

 

 

 

Grantee

 

2

--------------------------------------------------------------------------------


 

Award Number:

 

ONCOSEC MEDICAL INCORPORATED 2015 INDUCEMENT STOCK OPTION AWARD

 

STOCK OPTION AWARD AGREEMENT

 

1.                                      Grant of Option.  As an inducement
material to the decision by Grantee (the “Grantee”) named in the Notice of Stock
Option Award (the “Notice”) to accept employment with OncoSec Medical
Incorporated, a Nevada corporation (the “Company”), the Company hereby grants to
the Grantee an option (the “Option”) to purchase the Total Number of Shares of
Common Stock subject to the Option (the “Shares”) set forth in the Notice, at
the Exercise Price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms and provisions of this Stock Option Award Agreement (the
“Option Agreement”) and the Notice which are incorporated herein by reference.

 

2.                                      Exercise of Option.

 

(a)                                 Right to Exercise.  The Option shall be
exercisable during its term in accordance with the Vesting Schedule set out in
the Notice and with the applicable provisions of this Option Agreement.  The
Option shall be subject to the provisions of Section 17 of this Option Agreement
relating to the exercisability or termination of the Option in the event of a
Corporate Transaction or Change in Control.  The Grantee shall be subject to
reasonable limitations on the number of requested exercises during any monthly
or weekly period as determined by the Administrator.  In no event shall the
Company issue fractional Shares.

 

(b)                                 Method of Exercise.  The Option shall be
exercisable by delivery of an exercise notice (a form of which is attached as
Appendix A) or by such other procedure as specified from time to time by the
Administrator which shall state the election to exercise the Option, the whole
number of Shares in respect of which the Option is being exercised, and such
other provisions as may be required by the Administrator.  The exercise notice
shall be delivered in person, by certified mail, or by such other method
(including electronic transmission) as determined from time to time by the
Administrator to the Company accompanied by payment of the Exercise Price and
all applicable income and employment taxes required to be withheld.  The Option
shall be deemed to be exercised upon receipt by the Company of such notice
accompanied by the Exercise Price and all applicable withholding taxes, which,
to the extent selected, shall be deemed to be satisfied by use of the
broker-dealer sale and remittance procedure to pay the Exercise Price provided
in Section 4(d) below to the extent such procedure is available to the Grantee
at the time of exercise and such an exercise would not violate any Applicable
Law.

 

(c)                                  Taxes.  No Shares will be delivered to the
Grantee or other person pursuant to the exercise of the Option until the Grantee
or other person has made arrangements acceptable to the Administrator for the
satisfaction of applicable income tax and employment tax withholding
obligations, including, without limitation, such other tax obligations of the
Grantee incident to the receipt of Shares.  Upon exercise of the Option, the
Company or the Grantee’s

 

1

--------------------------------------------------------------------------------


 

employer may offset or withhold (from any amount owed by the Company or the
Grantee’s employer to the Grantee) or collect from the Grantee or other person
an amount sufficient to satisfy such tax withholding obligations.  Furthermore,
in the event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the Option, the
Grantee agrees to pay the Company the amount of such deficiency in cash within
five (5) days after receiving a written demand from the Company to do so,
whether or not the Grantee is an employee of the Company at that time.

 

(d)                                 Section 16(b).  Notwithstanding any
provision of this Option Agreement to the contrary, other than termination of
the Grantee’s Continuous Service for Cause, if a sale within the applicable time
periods set forth in Sections 6, 7 or 8 herein of Shares acquired upon the
exercise of the Option would subject the Grantee to suit under Section 16(b) of
the Exchange Act, the Option shall remain exercisable until the earliest to
occur of (i) the tenth (10th) day following the date on which a sale of such
Shares by the Grantee would no longer be subject to such suit, (ii) the one
hundred and ninetieth (190th) day after the Grantee’s termination of Continuous
Service, or (iii) the date on which the Option expires.

 

3.                                      Grantee’s Representations.  Concurrently
with the grant of this Option, Participant shall deliver to the Company its
Investment Representation Statement in the form attached hereto as Appendix B.

 

4.                                      Method of Payment.  Payment of the
Exercise Price shall be made by any of the following, or a combination thereof,
at the election of the Grantee; provided, however, that such exercise method
does not then violate any Applicable Law:

 

(a)                                 cash;

 

(b)                                 check;

 

(c)                                  surrender of Shares held for the requisite
period, if any, necessary to avoid a charge to the Company’s earnings for
financial reporting purposes, or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised;

 

(d)                                 payment through a “net exercise” such that,
without the payment of any funds, the Grantee may exercise the Option and
receive the net number of Shares subject to the Option equal to (i) the number
of Shares as to which the Option is being exercised, multiplied by (ii) a
fraction, the numerator of which is the Fair Market Value per Share (on such
date as is determined by the Administrator) less the Exercise Price per Share,
and the denominator of which is such Fair Market Value per Share (the number of
net Shares to be received shall be rounded down to the nearest whole number of
Shares); or

 

(e)                                  if the exercise occurs on or after the
Registration Date, payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (i) shall provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the

 

2

--------------------------------------------------------------------------------


 

aggregate exercise price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.

 

5.                                      Restrictions on Exercise.  The Option
may not be exercised if the issuance of the Shares subject to the Option upon
such exercise would constitute a violation of any Applicable Laws or if the
Shares subject to the Option have not been registered under the Securities Act
of 1933 pursuant to an effective Registration Statement on Form S-8.  Grantee
acknowledges that the Company makes no representation or warranty regarding the
eligibility of the Option for inclusion on a Registration Statement on Form S-8
or the likelihood that any such Registration Statement on Form S-8 will be
declared effective.  If the exercise of the Option within the applicable time
periods set forth in Section 6, 7 and 8 of this Option Agreement is prevented by
the provisions of this Section 5, the Option shall remain exercisable until one
(1) month after the date the Grantee is notified by the Company that the Option
is exercisable, but in any event no later than the Expiration Date set forth in
the Notice.

 

6.                                      Termination or Change of Continuous
Service.  In the event the Grantee’s Continuous Service terminates, the Grantee
may, but only during the Post-Termination Exercise Period, exercise the portion
of the Option that was vested at the date of such termination (the “Termination
Date”).  The Post-Termination Exercise Period shall commence on the Termination
Date.  In no event, however, shall the Option be exercised later than the
Expiration Date set forth in the Notice.  In the event of the Grantee’s change
in status from Employee, Director or Consultant to any other status of Employee,
Director or Consultant, the Option shall remain in effect and the Option shall
continue to vest in accordance with the Vesting Schedule set forth in the
Notice.  Except as provided in Sections 7 and 8 below, to the extent that the
Option was unvested on the Termination Date, or if the Grantee does not exercise
the vested portion of the Option within the Post-Termination Exercise Period,
the Option shall terminate.

 

7.                                      Disability of Grantee.  In the event the
Grantee’s Continuous Service terminates as a result of his or her Disability,
the Grantee may, but only within twelve (12) months commencing on the
Termination Date (but in no event later than the Expiration Date), exercise the
portion of the Option that was vested on the Termination Date.  To the extent
that the Option was unvested on the Termination Date, or if the Grantee does not
exercise the vested portion of the Option within the time specified herein, the
Option shall terminate.

 

8.                                      Death of Grantee.  In the event of the
termination of the Grantee’s Continuous Service as a result of his or her death,
or in the event of the Grantee’s death during the Post-Termination Exercise
Period or during the twelve (12) month period following the Grantee’s
termination of Continuous Service as a result of his or her Disability, the
person who acquired the right to exercise the Option pursuant to Section 9 may
exercise the portion of the Option that was vested at the date of termination
within twelve (12) months commencing on the date of death (but in no event later
than the Expiration Date).  To the extent that the Option was unvested on the
date of death, or if the vested portion of the Option is not exercised within
the time specified herein, the Option shall terminate.

 

9.                                      Transferability of Option.  The Option
may not be transferred in any manner other than by will or by the laws of
descent and distribution, provided, however, that the Option may

 

3

--------------------------------------------------------------------------------


 

be transferred during the lifetime of the Grantee to the extent and in the
manner authorized by the Administrator.  Notwithstanding the foregoing, the
Grantee may designate one or more beneficiaries of the Grantee’s Option in the
event of the Grantee’s death on a beneficiary designation form provided by the
Administrator.  Following the death of the Grantee, the Option, to the extent
provided in Section 8, may be exercised (a) by the person or persons designated
under the deceased Grantee’s beneficiary designation or (b) in the absence of an
effectively designated beneficiary, by the Grantee’s legal representative or by
any person empowered to do so under the deceased Grantee’s will or under the
then applicable laws of descent and distribution.  The terms of the Option shall
be binding upon the executors, administrators, heirs, successors and transferees
of the Grantee.

 

10.                               Term of Option.  The Option must be exercised
no later than the Expiration Date set forth in the Notice or such earlier date
as otherwise provided herein.  After the Expiration Date or such earlier date,
the Option shall be of no further force or effect and may not be exercised.

 

11.                               Tax Consequences.  The Grantee may incur tax
liability as a result of the Grantee’s purchase or disposition of the Shares. 
THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES.

 

12.                               Entire Agreement: Governing Law.  The Notice
and this Option Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Grantee with respect to the
subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the Grantee. 
Nothing in the Notice and this Option Agreement (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties.  The Notice and this Option Agreement are to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties.  Should any provision of the
Notice or this Option Agreement be determined to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

13.                               Construction.  The captions used in the Notice
and this Option Agreement are inserted for convenience and shall not be deemed a
part of the Option for construction or interpretation.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

14.                               Adjustments Upon Changes in Capitalization. 
Subject to any required action by the stockholders of the Company and Section 17
hereof, the number of Shares covered by the Option, the exercise price of the
Option, as well as any other terms that the Administrator determines require
adjustment shall be proportionately adjusted for (i) any increase or decrease in
the number of issued Shares resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Shares, or similar
transaction affecting the Shares, (ii) any

 

4

--------------------------------------------------------------------------------


 

other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company, or (iii) as the Administrator may
determine in its discretion, any other transaction with respect to Common Stock
including a corporate merger, consolidation, acquisition of property or stock,
separation (including a spin-off or other distribution of stock or property),
reorganization, liquidation (whether partial or complete) or any similar
transaction; provided, however that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.”  In the event of any distribution of cash or other assets to
stockholders other than a normal cash dividend, the Board shall also make such
adjustments as provided in this Section 17 or substitute, exchange or grant an
award to effect such adjustments (collectively “adjustments”).  Any such
adjustments to the Option will be effected in a manner that precludes the
enlargement of rights and benefits under the Option.  In connection with the
foregoing adjustments, the Administrator may, in its discretion, prohibit the
exercise of the Option or other issuance of Shares, cash or other consideration
pursuant to the Option during certain periods of time.  Such adjustment shall be
made by the Administrator and its determination shall be final, binding and
conclusive.  Except as the Administrator determines, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason hereof shall be made
with respect to, the number or price of Shares subject to the Option.

 

15.                               Administration and Interpretation.  Any
question or dispute regarding the administration or interpretation of the Notice
or this Option Agreement shall be submitted by the Grantee or by the Company to
the Administrator.  The resolution of such question or dispute by the
Administrator shall be final and binding on all persons.

 

16.                               Venue.  The Company, the Grantee, and the
Grantee’s assignees pursuant to Section 9 (the “parties”) agree that any suit,
action, or proceeding arising out of or relating to the Notice or this Option
Agreement shall be brought in the United States District Court for the Southern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of San
Diego) and that the parties shall submit to the jurisdiction of such court.  The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court.  If any one or more provisions of this
Section 15 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

17.                               Corporate Transaction or Change in Control

 

(a)                                 Termination of Option to Extent Not Assumed
in Corporate Trasaction.  Effective upon the consummation of the Corporate
Transaction, the Option shall terminate unless Assumed by the successor entity
or its Parent.

 

(b)                                 Acceleration of Award Upon Corporate
Transaction or Change in Control.  The Administrator shall have the authority,
exercisable either in advance of any actual or anticipated Corporate Transaction
or Change in Control or at the time of an actual Corporate Transaction or Change
in Control or at any time while the Option remains outstanding, to provide for
the full or partial automatic vesting and exercisability of the Option in
connection

 

5

--------------------------------------------------------------------------------


 

with a Corporate Transaction or Change in Control, on such terms and conditions
as the Administrator may specify.  The Administrator also shall have the
authority to condition such accelerated vesting upon the subsequent termination
of the Continuous Service of the Grantee within a specified period following the
effective date of the Corporate Transaction or Change in Control.

 

(c)                                  Termination of Continuous Status as an
Employee, Director or Consultant Upon or After a Corporate Transaction.  In the
event the Grantee’s Continuous Status as an Employee, Director or Consultant is
terminated upon or after a Corporate Transaction for any reason other than by
the Company or successor entity for Cause or by the Grantee without Good Reason,
the Grantee (or, in the case of death, the person who acquired the right to
exercise the Option as set forth in Section 8) may exercise the portion of this
Option that is Assumed in connection with the Corporate Transaction within
forty-eight (48) months after the date of termination.  If this Option is not
exercised within the time specified herein, the Option shall terminate. 
Notwithstanding the foregoing, in no event shall this Option be exercised later
than the Expiration Date set forth in the Notice.

 

18.                               Definitions.  As used herein, the following
definitions shall apply:

 

(a)                                 “Administrator” means the Board or any of
the Committees appointed to administer this Option Agreement.

 

(b)                                 “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.

 

(c)                                  “Applicable Laws” means the legal
requirements applicable to the Option under applicable provisions of federal
securities laws, state corporate and securities laws, the Code, the rules of any
applicable stock exchange or national market system, and the rules of any
non-U.S. jurisdiction applicable to stock options granted to residents therein.

 

(d)                                 “Assumed” means that pursuant to a Corporate
Transaction either (i) the Option is expressly affirmed by the Company or
(ii) the contractual obligations represented by the Option are expressly assumed
(and not simply by operation of law) by the successor entity or its Parent in
connection with the Corporate Transaction with appropriate adjustments to the
number and type of securities of the successor entity or its Parent subject to
the Option and the exercise or purchase price thereof which at least preserves
the compensation element of the Option existing at the time of the Corporate
Transaction as determined in accordance with the instruments evidencing the
agreement to assume the Option.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Cause” has the meaning of “For Cause” as
defined in the Employment Agreement.

 

(g)                                  “Change in Control” means a change in
ownership or control of the Company effected through either of the following
transactions:

 

6

--------------------------------------------------------------------------------


 

(i)                                     the direct or indirect acquisition by
any person or related group of persons (other than an acquisition from or by the
Company or by a Company-sponsored employee benefit plan or by a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of
the Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept, or

 

(ii)                                  a change in the composition of the Board
over a period of thirty six (36) months or less such that a majority of the
Board members (rounded up to the next whole number) ceases, by reason of one or
more contested elections for Board membership, to be comprised of individuals
who are Continuing Directors.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(i)                                     “Common Stock” means the common stock of
the Company.

 

(j)                                    “Company” means OncoSec Medical
Incorporated, a Nevada corporation, or any successor entity that adopts this
Option Agreement in connection with a Corporate Transaction.

 

(k)                                 “Consultant” means any person (other than an
Employee or a Director, solely with respect to rendering services in such
person’s capacity as a Director) who is engaged by the Company or any Related
Entity to render consulting or advisory services to the Company or such Related
Entity.

 

(l)                                     “Continuing Directors” means members of
the Board who either (i) have been Board members continuously for a period of at
least thirty-six (36) months or (ii) have been Board members for less than
thirty-six (36) months and were elected or nominated for election as Board
members by at least a majority of the Board members described in clause (i) who
were still in office at the time such election or nomination was approved by the
Board.

 

(m)                             “Continuous Status as an Employee, Director or
Consultant” means that the provision of services to the Company or a Related
Entity in any capacity of Employee, Director or Consultant, is not interrupted
or terminated.  Continuous Status as an Employee, Director or Consultant shall
be deemed to have terminated either upon an actual termination of Continuous
Service or upon the entity for which the Grantee provides services ceasing to be
a Related Entity.  Continuous Status as an Employee, Director or Consultant
shall not be considered interrupted in the case of (i) any approved leave of
absence, (ii) transfers between locations of the Company or among the Company,
any Related Entity, or any successor in any capacity of Employee, Director or
Consultant or (iii) any change in status as long as the Grantee remains in the
service of the Company or a Related Entity in any capacity of Employee, Director
or Consultant.  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

 

7

--------------------------------------------------------------------------------


 

(n)                                 “Corporate Transaction” means any of the
following transactions, provided, however, that the Administrator shall
determine under parts (iv) and (v) whether multiple transactions are related,
and its determination shall be final, binding and conclusive:

 

(i)                                     a merger or consolidation in which the
Company is not the surviving entity, except for a transaction the principal
purpose of which is to change the state in which the Company is incorporated;

 

(ii)                                  the sale, transfer or other disposition of
all or substantially all of the assets of the Company;

 

(iii)                               the complete liquidation or dissolution of
the Company;

 

(iv)                              any reverse merger or series of related
transactions culminating in a reverse merger (including, but not limited to, a
tender offer followed by a reverse merger) in which the Company is the surviving
entity but (A) the shares of Common Stock outstanding immediately prior to such
merger are converted or exchanged by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, or (B) in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities are transferred to a person or persons
different from those who held such securities immediately prior to such merger
or the initial transaction culminating in such merger, but excluding any such
transaction or series of related transactions that the Administrator determines
shall not be a Corporate Transaction; or

 

(o)                                 acquisition in a single or series of related
transactions by any person or related group of persons (other than the Company
or by a Company-sponsored employee benefit plan) of beneficial ownership (within
the meaning of Rule 13d-3 of the Exchange Act) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities but excluding any such transaction or series of related
transactions that the Administrator determines shall not be a Corporate
Transaction.

 

(p)                                 “Director” means a member of the Board.

 

(q)                                 “Disability” means as defined under the
long-term disability policy of the Company or the Related Entity to which the
Grantee provides services regardless of whether the Grantee is covered by such
policy.  If the Company or the Related Entity to which the Grantee provides
service does not have a long-term disability plan in place, “Disability” means
that the Grantee is unable to carry out the responsibilities and functions of
the position held by the Grantee by reason of any medically determinable
physical or mental impairment for a period of not less than ninety (90)
consecutive days.  The Grantee will not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Administrator in its discretion.

 

(r)                                    “Employee” means any person, including an
Officer or Director, who is in the employ of the Company or any Related Entity,
subject to the control and direction of the Company or any Related Entity as to
both the work to be performed and the manner and method

 

8

--------------------------------------------------------------------------------


 

of performance.  The payment of a director’s fee by the Company or a Related
Entity shall not be sufficient to constitute “employment” by the Company.

 

(s)                                   “Employment Agreement” means the Executive
Employment Agreement entered into between the Grantee and the Company, dated
June 25, 2015.

 

(t)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(u)                                 “Fair Market Value” means, as of any date,
the value of Common Stock determined as follows:

 

(i)                                     If the Common Stock is listed on one or
more established stock exchanges or national market systems, including without
limitation The NASDAQ Global Select Market, The NASDAQ Global Market or The
NASDAQ Capital Market of The NASDAQ Stock Market LLC, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on the principal exchange or system on which the Common
Stock is listed (as determined by the Administrator) on the date of
determination (or, if no closing sales price or closing bid was reported on that
date, as applicable, on the last trading date such closing sales price or
closing bid was reported), as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

 

(ii)                                  If the Common Stock is regularly quoted on
an automated quotation system (including the OTC Bulletin Board) or by a
recognized securities dealer, its Fair Market Value shall be the closing sales
price for such stock as quoted on such system or by such securities dealer on
the date of determination, but if selling prices are not reported, the Fair
Market Value of a share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the date of determination (or, if
no such prices were reported on that date, on the last date such prices were
reported), as reported in The Wall Street Journal or such other source as the
Board deems reliable; or

 

(iii)                               In the absence of an established market for
the Common Stock of the type described in (i) and (ii), above, the Fair Market
Value thereof shall be determined by the Administrator in good faith.

 

(v)                                 “Good Reason” has the meaning of “Good
Cause” as defined in the Employment Agreement.

 

(w)                               “Non-Qualified Stock Option” means an Option
not intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code.

 

(x)                                 “Officer” means a person who is an officer
of the Company or a Related Entity within the meaning of Section 16 of the
Exchange Act and the rules and regulations promulgated thereunder.

 

(y)                                 “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

 

9

--------------------------------------------------------------------------------


 

(z)                                  “Registration Date” means the first to
occur of (i) the date the Common Stock is listed on one or more established
stock exchanges or national market systems, including without limitation The
NASDAQ Global Select Market, The NASDAQ Global Market or The NASDAQ Capital
Market of The NASDAQ Stock Market LLC; and (ii) in the event of a Corporate
Transaction, the date of the consummation of the Corporate Transaction if the
same class of securities of the successor corporation (or its Parent) issuable
in such Corporate Transaction shall have been sold to the general public
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission under the Securities Act of 1933, as amended,
on or prior to the date of consummation of such Corporate Transaction.

 

(aa)                          “Related Entity” means any Parent or Subsidiary of
the Company.

 

(bb)                          “Share” means a share of the Common Stock.

 

(cc)                            “Subsidiary” means a “subsidiary corporation,”
whether now or hereafter existing, as defined in Section 424(f) of the Code.

 

END OF AGREEMENT

 

10

--------------------------------------------------------------------------------


 

APPENDIX A

 

EXERCISE NOTICE

 

OncoSec Medical Incorporated

9810 Summers Ridge Road

Suite 110

San Diego, CA 92121

Attention: Secretary

 

1.                                      Exercise of Option.  Effective as of
today,               ,     the undersigned (the “Grantee”) hereby elects to
exercise the Grantee’s option to purchase             shares of the Common Stock
(the “Shares”) of OncoSec Medical Incorporated (the “Company”) under and
pursuant to the Stock Option Award Agreement (the “Option Agreement”) and Notice
of Stock Option Award (the “Notice”) dated June 25, 2015.  Unless otherwise
defined herein, the terms defined in the Option Agreement shall have the same
defined meanings in this Exercise Notice.

 

2.                                      Representations of the Grantee.  The
Grantee acknowledges that the Grantee has received, read and understood the
Notice and the Option Agreement and agrees to abide by and be bound by their
terms and conditions.

 

3.                                      Rights as Stockholder.  Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Shares, notwithstanding the exercise
of the Option.  The Company shall issue (or cause to be issued) such stock
certificate promptly after the Option is exercised.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 14 of the Option
Agreement.

 

4.                                      Delivery of Payment.  The Grantee
herewith delivers to the Company the full Exercise Price for the Shares, which,
to the extent selected and permitted, shall be deemed to be satisfied by use of
the broker-dealer sale and remittance procedure to pay the Exercise Price
provided in Section 4(e) of the Option Agreement.

 

5.                                      Tax Consultation.  The Grantee
understands that the Grantee may suffer adverse tax consequences as a result of
the Grantee’s purchase or disposition of the Shares.  The Grantee represents
that the Grantee has consulted with any tax consultants the Grantee deems
advisable in connection with the purchase or disposition of the Shares and that
the Grantee is not relying on the Company for any tax advice.

 

6.                                      Taxes.  The Grantee agrees to satisfy
all applicable foreign, federal, state and local income and employment tax
withholding obligations and herewith delivers to the Company the full amount of
such obligations or has made arrangements acceptable to the Company to satisfy
such obligations.

 

--------------------------------------------------------------------------------


 

7.                                      Successors and Assigns.  The Company may
assign any of its rights under this Exercise Notice to single or multiple
assignees, and this agreement shall inure to the benefit of the successors and
assigns of the Company.  This Exercise Notice shall be binding upon the Grantee
and his or her heirs, executors, administrators, successors and assigns.

 

8.                                      Construction.  The captions used in this
Exercise Notice are inserted for convenience and shall not be deemed a part of
this agreement for construction or interpretation.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

9.                                      Administration and Interpretation.  The
Grantee hereby agrees that any question or dispute regarding the administration
or interpretation of this Exercise Notice shall be submitted by the Grantee or
by the Company to the Administrator.  The resolution of such question or dispute
by the Administrator shall be final and binding on all persons.

 

10.                               Governing Law; Severability.  This Exercise
Notice is to be construed in accordance with and governed by the internal laws
of the State of California without giving effect to any choice of law rule that
would cause the application of the laws of any jurisdiction other than the
internal laws of the State of California to the rights and duties of the
parties.  Should any provision of this Exercise Notice be determined by a court
of law to be illegal or unenforceable, such provision shall be enforced to the
fullest extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

11.                               Notices.  Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery, upon deposit for delivery by an internationally recognized
express mail courier service or upon deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, addressed to the other party at its address as shown below beneath
its signature, or to such other address as such party may designate in writing
from time to time to the other party.

 

12.                               Further Instruments.  The parties agree to
execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this agreement.

 

13.                               Entire Agreement.  The Notice and the Option
Agreement are incorporated herein by reference and together with this Exercise
Notice constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.

 

--------------------------------------------------------------------------------


 

Submitted by:

 

Accepted by:

 

 

 

GRANTEE:

 

ONCOSEC MEDICAL INCORPORATED

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

(Signature)

 

 

 

 

 

 

 

Address:

 

Address:

 

 

 

 

 

9810 Summers Ridge Road, Suite 110

 

 

San Diego, CA 92121

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

ONCOSEC MEDICAL INCORPORATED 2015 INDUCEMENT STOCK OPTION AWARD

 

INVESTMENT REPRESENTATION STATEMENT

 

GRANTEE:

RICHARD B. SLANSKY

 

 

 

 

COMPANY:

ONCOSEC MEDICAL INCORPORATED

 

 

 

 

SECURITY:

OPTIONS TO PURCHASE COMMON STOCK

 

 

 

 

AMOUNT:

150,000 SHARES

 

 

 

 

DATE:

JULY 6, 2015

 

 

In connection with the above listed Options to purchase the Common Stock of
OncoSec Medical Incorporated, a Nevada corporation (the “Company”) pursuant to
the Company’s 2015 Inducement Stock Option Award and any subsequent exercise of
such Options (such options and the underlying shares of Common Stock,
collectively, the “Securities”), the undersigned Grantee represents to the
Company the following:

 

(a)                                 Grantee has either a pre-existing personal
or business relationship with the Company or its officers, directors, or
controlling persons, or by reason of his or her business or financial experience
or the business or financial experience of his or her professional advisors who
are unaffiliated with and who are not compensated by the Company, directly or
indirectly, it can reasonably be assumed to have the capacity to protect his or
her own interest in connection with the issuance of the Securities.  Grantee is
acquiring these Securities for investment for Grantee’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).

 

(b)                                 Grantee represents that Grantee is a
resident of the state of California.

 

 

Signature of Grantee:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Separation and Release Agreement

 

This Separation and Release Agreement (“Agreement”) is entered into by and
between ONCOSEC MEDICAL INCORPORATED (the “Company”) and RICHARD SLANSKY
(“Executive”), with respect to the following facts:

 

RECITALS

 

A.                                    On June 25, 2015, Executive and the
Company entered into that certain Executive Employment Agreement (“Executive
Employment Agreement”).

 

B.                                    On          , Executive’s employment with
the Company was terminated and according to the terms and conditions of the
Executive Employment Agreement, Executive is entitled to certain severance
payments so long as Executive executes this Agreement.  By execution hereof,
Executive understands and agrees that this Agreement is a compromise of doubtful
and disputed claims, if any, which remain untested; that there has not been a
trial or adjudication of any issue of law or fact herein; that the terms and
conditions of this Agreement are in no way to be construed as an admission of
liability on the part of Releasees (as defined below) and that Releasees deny
liability and intend merely to avoid litigation with this Agreement.

 

In consideration of the aforementioned recitals and the mutual covenants and
conditions set forth below and in full settlement of any and all claims arising
out of the Executive’s employment or the termination of that employment, the
Executive and Company hereby agree as follows:

 

AGREEMENT

 

1.              Separation Pay.  In consideration of Executive signing this
Agreement, and the covenants and releases given herein, the Company agrees to
pay Executive the gross sum of $            , less federal and state
withholdings (“Severance Pay”).  Executive acknowledges that Executive would not
be entitled to receive the Severance Pay absent this Agreement and the Executive
Employment Agreement.  The Company will pay the Severance Pay to Executive as
salary continuation pursuant to the terms of Section III.B. of the Executive
Employment Agreement.

 

2.              General Release.  Executive, individually and on behalf of
Executive’s heirs, assigns, executors, successors and each of them, hereby
unconditionally, irrevocably and absolutely releases and discharges the Company,
each of its subsidiaries and each of their respective directors, officers,
employees, agents, successors and assigns, and any related corporations and/or
entities (“Releasees”) from any and all losses, liabilities, claims, demands,
causes of action or suits of any type, known or unknown, including but not
limited to claims related directly or indirectly to Executive’s employment with
Releasees, and the termination of Executive’s employment with Releasees,
including claims for age discrimination in violation of the Age Discrimination
and Employment Act and/or California Fair Employment and Housing Act, as well as
all claims for wrongful termination, constructive wrongful termination,
employment discrimination, harassment,

 

--------------------------------------------------------------------------------


 

retaliation, defamation, fraud, misrepresentation, infliction of emotional
distress, violation of privacy rights, and any other claims under any state or
federal law.  This release also includes any claim for any and all other
contractual severance, bonus, commission, other compensation or any other
benefits pursuant to any other agreement, policy, and/or procedure.  Executive
further represents that Executive has not and will not institute, prosecute or
maintain on Executive’s own behalf, before any administrative agency, court or
tribunal, any demand or claim of any type related to the matters released
herein.

 

3.              Executive expressly waives all of the benefits and rights
granted to Executive pursuant to California Civil Code section 1542, and any
other applicable state or federal law.  Section 1542 reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OF
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

 

Executive certifies that Executive has read all of this Agreement, including the
release provisions contained herein and the quoted Civil Code section, and that
Executive fully understands all of the same.

 

4.              Confidentiality.  Executive hereby agrees that, except as
required by law or court order, Executive will not describe or discuss the
Company’s or any of its subsidiaries’ business dealings and/or confidential
information with any third party, and will not describe or discuss this
Agreement with any third party other than Executive’s tax or legal advisors. 
Executive further agrees Executive will comply with any continuing obligations
under any employment agreement and/or proprietary information agreement,
including but not limited to protection of the Company’s or its subsidiaries’
trade secrets and nonsolicitation obligations.

 

5.              Time for Consideration of This Agreement/Revocation.  Executive
acknowledges that Executive is hereby given twenty-one (21) days from receipt of
this Agreement to consider signing this Agreement, that Executive is advised to
consult with an attorney before signing this Agreement, and that Executive has
the right to revoke this Agreement for a period of seven (7) days after it is
executed by Executive.  In the event that Executive chooses not to sign this
Agreement, or chooses to revoke this Agreement once signed, Executive will not
receive the Separation Pay or any other consideration Executive would not be
entitled to in the absence of this Agreement.  This Agreement shall become
effective eight (8) days after it has been signed by Executive.

 

6.              General Provisions.

 

a.              Executive and the Company acknowledge that they have been given
the opportunity to consult with their own legal counsel with respect to the
matters referenced in this Agreement, and that they have obtained and considered
the

 

--------------------------------------------------------------------------------


 

advice of such legal counsel as they deem necessary or appropriate, such that
they have voluntarily and freely entered into this Agreement.

 

b.              This Agreement contains the entire agreement between Executive
and the Company and there have been no promises, inducements or agreements not
expressed in this Agreement.

 

c.               The provisions of this Agreement are contractual, not merely
recitals, and shall be considered severable, such that if any provision or part
thereof shall at any time be held invalid under any law or ruling, any and all
such other provision(s) or part(s) thereof shall remain in full force and effect
and continue to be enforceable.

 

d.              This Agreement may be pled as a full and complete defense and
may be used as the basis for an injunction against any action, suit, or
proceeding that may be prosecuted, instituted, or attempted by Executive in
breach thereof.

 

e.               This Agreement shall be interpreted, construed, governed and
enforced in accordance with the laws of the State of California.

 

f.                This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

g.               In any action to enforce this Agreement, the prevailing party
shall be entitled to recover all reasonable attorneys’ fees and costs it
expended in the action.

 

h.              Nothing in this Agreement shall be construed as an admission or
any liability or any wrongdoing by any party to this Agreement.

 

i.                  This Agreement shall not be construed against any party on
the grounds that such party drafted the Agreement.

 

j.                 Each of the Company’s subsidiaries shall be deemed to be a
third party beneficiary of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

[g212011ks05i001.jpg]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
last date written below.

 

 

 

 

 

 

 

 

RICHARD SLANSKY

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ONCOSEC MEDICAL INCORPORATED

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Title:

 

 

 

 

Print Name:

 

 

--------------------------------------------------------------------------------